United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                        November 16, 2001

                                               Before

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                        Hon. DIANE P. WOOD, Circuit Judge

                        Hon. ANN CLAIRE WILLIAMS, Circuit Judge




No. 00-1241                                             Appeal from the United States
                                                          District Court for the
UNITED STATES OF AMERICA,                                 Northern District of Illinois,
          Plaintiff-Appellee,                             Eastern Division

              v.                                        No. 97 CR 851

LAURENCE SEWARD,                                        Blanche M. Manning, Judge.
          Defendant-Appellant.



                                           ORDER

       The opinion issued on November 15, 2001 in the above case is amended to read as
follows:

              Page 1, first full paragraph, line 9 – the word “trustee” should read
              “executor.”